IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 IN THE INTEREST OF K.N.L., A MINOR             : No. 492 EAL 2021
                                                :
                                                :
 PETITION OF: L.B. A/K/A T.B.                   : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of January, 2022, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.             Allocatur is DENIED as to all

remaining issues. The issue, as stated by Appellant, is:

      Did the trial court err by misinterpreting and misapplying the law and appellate
      decisions when it denied Appellant standing to intervene in the adoption of [K.L.]
      despite uncontroverted proof that Appellant stood in loco parentis for the subject
      child by assuming the role of parent and discharging parental duties?

      Appellant’s Motion for Leave to Amend his Petition for Allowance of Appeal is

hereby DENIED.

      Justice Brobson did not participate in the consideration or decision of this matter.